DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 3/25/2022: claims 1, 4, and 5 are amended, claims 2, 6-8, and 16-19 were previously presented, claims 3, 11, 12, 14, and 15 are cancelled, claims 9, 10, and 13 are withdrawn, and claims 20-26 are new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al (WO 2018043582; using US PGPub 2019/0241684 as the English equivalent for citation purposes).  Regarding claim 1:
48 to 93 percent by mass water
5 to 50 percent by mass of an unsaturated acid metal salt monomer other than calcium acrylate
wherein the hydrogel precursor liquid has a viscosity of from 6 to 30 mPa-s at 25 degrees C
Tsujino teaches a composition that comprises 20-70 mass% of a water soluble ethylenically unsaturated monomer, 0.05 to 10 mass% of a photopolymerization initiator, and 20-75% of a solvent (paragraphs 0019 and 0089).  Tsujino allows for additional optional components (paragraphs 0048+. 0052+, and 0065+)
The water soluble ethylenically unsaturated monomer can comprise monovalent and polyvalent metal salts (other than calcium) of carboxylic acids, including acrylic acid (paragraphs 0032-0047). 
The solvent can be water (paragraphs 0062-0064).
The disclosed composition of Tsujino has a viscosity of 5-300 mPa-s at 23 degrees C (paragraph 0094)
It is noted these values overlap the claimed ranges, nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the claimed composition is taught and encompassed by the values of Tsujino, since it has been held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05 I.
Regarding claim 2:
Further comprising a polymerizable monomer
Tsujino allows for the addition of an additional unsaturated monomer (paragraphs 0048-0051)
Regarding claim 4:
Further comprising an organic solvent
Tsujino teaches the use of organic solvents (paragraph 0063).  As seen in Tables 1 and 2, Tsujino allows for the use of more than one solvent, in this instance water plus an organic solvent.
Regarding claim 5:
Wherein the unsaturated acid metal salt monomer has an ion cross-linked structure formed by an unsaturated acid monomer and a metal salt
The water soluble ethylenically unsaturated monomers of Tsujino have such a structure and are formed of the two components, as discussed in paragraphs 0034-0047)
Regarding claim 6:
Wherein the unsaturated acid monomer comprises at least one of acrylic acid, a derivative of acrylic acid, methacrylic acid, and a derivative of methacrylic acid
Tsujino teaches that the acid component can be a carboxylic acid, which can be one of those claims (paragraphs 0028 and 0029)
Regarding claim 7:
Wherein the metal salt comprises a multi-valent metal salt
Tsujino teaches using polyvalent metal salts (paragraphs 0035-0047)
Regarding claims 8 and 24:
Which is suitable for fabricating a fabrication object
The composition of Tsujino is used in inkjet 3D printing (Abstract and paragraph 0094)
Regarding claims 16 and 21:
See previous remarks regarding claim 1 and the overlapping composition of Tsujino.
Regarding claim 17:
See previous remarks regarding claim 5 and the use of the unsaturated acid monomer and metal ion source of Tsujino.
Regarding claims 18 and 19:
See previous remarks regarding the optional nature of additional unsaturated monomers in the composition of Tsujino.  When the optional additional monomer is not present there is no copolymerization with the unsaturated acid metal salt monomer.  When the optional additional monomer is present there is copolymerization with the unsaturated acid metal salt monomer due to the nature of the initiator.
Regarding claim 20:
Wherein the unsaturated acid metal salt monomer comprises zinc acrylate 
Tsujino teaches using zinc as the metal salt (paragraph 0036) when combined with the carboxylic acid (acrylic acid being one of them), and specifically uses zinc acrylate in Tables 1 and 2.


Regarding claim 22:
Wherein the metal salt comprises a multivalent salt of nickel, iron, copper, manganese, cobalt, zinc, cadmium, beryllium, aluminum, gallium, neodymium, gadolinium, or cerium
Tsujino teaches zinc, aluminum, and neodymium salts (paragraph 0034)
 Regarding claim 23:
Wherein the salt is a multivalent salt, and the metal of the salt is a transition metal, base metal, or lanthanoid metal
See remarks regarding claim 22.  Zinc is a transition and a base metal, aluminum is a base metal, and neodymium is a lanthanoid metal
Regarding claim 25:
Wherein the metal salt is other than potassium acrylate, calcium acrylate, or magnesium acrylate
Tsujino teaches using sodium, ammonium, zinc, aluminum, and neodymium acrylates (paragraph 0034)
Regarding claim 26:
Wherein the polymerizable monomer is acryloyl morpholine
Tsujino teaches using acryloyl morpholine as an additional monomer (paragraph 0049).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743